DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group (I) in the reply filed on May 18, 2022 is acknowledged. Group (I), drawn to crystalline form HN-1 sodium of (2R,5S,13aR)-7,9-dioxo-10-((2,4,6-trifluorobenzyl)carbamoyl)-2,3,4,5,7,9,13,13 a-octahydro-2,5-methanopyrido[1',2':4,5]pyrazino[2,1-b] [1,3] oxazepin-8-olate, the process of making said crystalline compound and a method of treating HIV with said crystalline compound, embraced by claims 1-6 and 17 was elected by Applicant.  Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.

Specification
The drawings are objected to under 37 CFR 1.83(a) because they fail to show invention as described in the specification. The numbers on all figures are too blurry to read.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: a semicolon and the term “and” or “or” should be added at the end of the penultimate line. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: a period is required at the end of the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the “step-(a)” should be replaced with “step-(a) or (b)” in both places in step d). Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the phrase “the organic solvent” should be replaced with “the organic solvent is” in line 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the phrase “n-butanol; ketonic solvents are selected from acetone, methyethyl ketone” should be replaced with “n-butanol; and ketonic solvents are selected from acetone and methyethyl ketone” in the last and penultimate line.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the phrase “wherein sodium base is selected from the group comprising of Sodium” should be replaced with “wherein the sodium base is selected from the group comprising of sodium” in line 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the phrase “administering a pharmaceutical composition” should be replaced with “administering an effective amount of a pharmaceutical composition” in line 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the space is needed between the “1” and the term “thereby” in line 4. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 2, the term “about” is vague and indefinite. Is the “+0.2” range the extent of the term “about” or is it something else? The specification does not define the term, and therefore, the metes and bounds of the scope of claims 1-3 and 17 is unclear. 
Claims 5 and 6 recite, “selected from the group comprising of” which is an improper Markush group recitation. To overcome the rejection, the claim may be amended to “selected from the group consisting of” if this is the intention. See MPEP 2173.05(h).
Regard claim 17, the direct object is missing from the claim. Moreover, the direct object should be “in need thereof”. Thus, said claim is indefinite. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following claim fails to meet the written description requirement with regards to identifying the specific crystalline form of sodium bictegravir.
The x-ray pattern of a pure crystalline substance can be used to identify compounds because the diffraction pattern is considered to be a "fingerprint" of a compound. The d value for the most intense line is found and compared, followed by the next two intense lines, and so on. 
Identification of crystal structures is taught by Bhattacharya et al. (Brittain, ed. Polymorphism in Pharmaceutical Solids, 2009, page 334). As noted in the fourth full paragraph, "it is usually convenient to identify the angles of the 10 most intense scattering peaks in a powder pattern" or the last paragraph which states 5 characteristic XRD (x-ray diffraction) scattering peaks of sodium ibandronate was sufficient to determine the difference in the two polymorphic forms. X-ray diffraction spectra remain the best way to differentiate between different polymorphic crystalline forms.
Differential scanning calorimetry (DSC) is a method used in conjunction with x-ray to provide further support in identifying the different polymorphs of the same compound. 
Thus, only utilizing DSC to identify a particular polymorph is not sufficient to identify an unknown compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624